The State insists that we erred in concluding that the accomplice was not sufficiently corroborated.
The testimony, as we endeavored to show in our original opinion, amply corroborates and supports the accomplice as to his guilty participation in the crime charged. But this is not sufficient. The corroboration must tend to connect the accused with the crime committed. It is as to this that the corroboration fails.
We remain convinced that the conclusions originally expressed are correct.
The State's motion for rehearing is overruled.
Opinion approved by the Court.